Citation Nr: 0425730	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post left 
total knee replacement, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran relocated during the course of the 
appeal and his claim is now being handled by the Detroit, 
Michigan, RO.  

In the June 1998 decision, the RO denied entitlement to a 
rating in excess of 30 percent for left knee replacement, a 
TDIU, and a rating in excess of 30 percent for a medial 
meniscectomy of the right knee.  In May 1999, the veteran 
withdrew his appeal with respect to the right knee.  In May 
2004, a hearing was held before the undersigned Veterans Law 
Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided adequate notice concerning 
his claims for entitlement to TDIU and entitlement to an 
increased rating for status post left knee replacement.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This should be accomplished on remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In this regard, the veteran testified during his May 
2004 hearing that he has been receiving ongoing treatment for 
his service-connected knee disabilities at the VA medical 
center (VAMC) in Ann Arbor.  Due to a reported increase in 
symptomatology, he was about to begin a three-month therapy 
session.  Those records should be obtained on remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  An examination is warranted for the left knee 
disability, in view of testimony in May 2004 suggesting 
increased symptomatology.  Moreover, as to the TDIU claim, 
the veteran testified that his physical impairments impede 
his ability to work in his former labor jobs and the reduced 
ability to stand or sit renders him unsuitable for sedentary 
employment.  Therefore, VA examination is also warranted to 
ascertain the overall effect of his service-connected 
disabilities on his ability to sustain gainful employment.  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements to obtain the veteran's 
treatment records dated since August 2001 
from the VAMC in Ann Arbor.

3.  Once the medical records have been 
associated with the claims file, schedule the 
veteran for a VA orthopedic examination.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected status post left total knee 
replacement. 

The examiner should report the range of 
motion measurements for the left knee in 
degrees, and should also indicate what would 
be the normal range of motion for the left 
knee.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left knee is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should also state whether there 
is any evidence of ankylosis, and if so, at 
what angle; recurrent subluxation or lateral 
instability, and if so, to what extent; 
severe painful motion or weakness; or 
nonunion with loose motion requiring a brace.     

Any indications that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination report.

The examiner is also requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to the 
veteran's service-connected right and left 
knee disabilities and medications taken 
therefor, as opposed to any nonservice-
connected disabilities and advancing age.  In 
particular, describe what types of employment 
activities would be limited because of the 
veteran's service-connected right and left 
knee disabilities and whether any limitation 
on employment is likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



